Case: 09-60395     Document: 00511000422          Page: 1    Date Filed: 01/11/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          January 11, 2010
                                     No. 09-60395
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

SCOTT ANDERSON,

                                                   Plaintiff - Appellant
v.

OFFICE DEPOT INC,

                                                   Defendant - Appellee


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:08-CV-288


Before REAVLEY, DAVIS, and HAYNES, Circuit Judges.
PER CURIAM:*
        The issues appellant raises do not reach the controlling disposition of this
case. That is whether plaintiff-appellant presented any evidence, direct or
circumstantial, that his discharge was motivated by racial discrimination on the
part of the defendant.        The district judge correctly ruled that whether the
defendant discharged the plaintiff for using what could be a racial slur, of itself,
was not evidence of defendant’s discrimination.
        AFFIRMED.



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.